Citation Nr: 0023103	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of 
pneumonia, chronic constipation, and impaired vision.

2. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1943 
to March 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. The claims of entitlement to service connection for 
residuals of pneumonia, chronic constipation, and impaired 
vision are not supported by cognizable evidence showing 
current disabilities related to his period of service.  

3. In June 1996, the RO issued a rating decision, which 
denied the service connection for jaundice.  The veteran 
was provided notice of this adverse decision and his 
appellate rights.  The veteran did not initiate an appeal 
of the rating decision.  That decision became final in 
June 1997.  

4. Evidence added to the record since the June 1996 rating 
decision includes lay statements from the veteran as well 
as private and VA medical records.  

5. This evidence does not bear directly and substantially 
upon whether the veteran currently has residuals related 
to arsenic hepatitis incurred in service, and when 
considered alone or together with all of the evidence, 
both old and new, it is not so significant that it must be 
considered to fairly decide this claim.  


CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for 
residuals of pneumonia, chronic constipation, and impaired 
vision are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The evidence received since the June 1996 RO determination 
denying service connection for yellow jaundice, which has 
become final, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In essence, the veteran asserts that service connection is 
warranted for pneumonia, constipation, and impaired vision as 
these conditions were incurred in or had their onset in 
service.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  In a claim to 
establish service connection, a claimant is always obligated 
to present evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The threshold question to be 
answered is whether the veteran has presented evidence that 
the claim is well-grounded; that is, that the claim is 
plausible.  See McManaway v. West, 13 Vet. App. 60 (1999).  
If he has not presented a well-grounded claim, his appeal 
must fail and there is no duty to assist him in the 
development of the claim.  See Hensley (Burke) v. West, 212 
F.3d 1255 (Fed. Cir. 2000) (citing Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997)); see also 38 U.S.C.A. 5107(a) 
(West 1991).  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly adopting 
definition of well-grounded claim set forth in Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995)); see also Hensley 
(Burke) v. West, 212 F.3d 1255 (Fed. Cir. 2000).  The second 
and third Caluza and Epps elements (incurrence and nexus 
evidence) can be satisfied under 38 C.F.R. 3.303(b) (1999) by 
(a) evidence that the condition was "noted" during service 
or during an applicable presumptive period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See 38 C.F.R. 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997). 

In claims for service connection, due consideration must be 
given to the nature, types, and circumstances of the 
veteran's military service.  See 38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. § 3.304(d) (1999).  In the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated by such service will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Brock v. Brown, 10 Vet. App. 155, 162 (1997) (Section 
1154(b) relates only to the question of service incurrence).  
For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).  

The Board has reviewed the veteran's file in its entirety and 
has considered the veteran's assertions.  The veteran cannot 
meet his initial burden by relying on his own opinion as to 
medical matters.  If the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well-grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Pneumonia 

It appears from the service medical records that the 
pneumonia incurred by the veteran in 1944 was acute and 
transitory without residuals.  The shortness of breath in 
1945 appears to have been related to the diagnosis of 
anxiety, not pneumonia.  On separation from service in 1946, 
the lungs were evaluated as normal and the chest x-ray was 
negative.  The first reference to wheezing occurred in a VA 
treatment record dated in June 1996, more than 50 years after 
service.  That clinical record bears no current diagnosis of 
a lung disability that is related to the pneumonia in 
service, or any other incident of his military service.  


Chronic constipation

In addition, the service medical records are silent as 
regards complaints of or treatment for constipation in 
service.  The record indicates that the veteran was engaged 
in combat.  In the absence of an official record of 
incurrence, the Board has considered the application of 
section 1154(b) to establish incurrence of constipation.  
While the veteran was administered enemas in service during 
treatment for hepatitis, there is no indication from the 
record that the enemas were to resolve constipation.  The 
March 1946 report of physical examination reflects that the 
anus, rectum, abdominal wall, and viscera were normal.  
Moreover, the post service medical records are silent 
regarding the evaluation or treatment of chronic 
constipation.  In November 1958, 12 years after service, the 
veteran was hospitalized for a psychophysiological 
gastrointestinal and musculoskeletal reaction.  There is no 
indication that the treatment was for constipation or that it 
was related to service.  The first clinical reference to 
constipation occurred in a 1988 private medical record.  At 
that time, the veteran reported having chronic constipation 
necessitating straining.  Thereafter, the post service 
clinical records are silent as regards a diagnosis of a 
disorder manifested by constipation or a nexus to the 
veteran's period of military service.  At this juncture, the 
Board notes that constipation is a symptom and not a disorder 
for which service connection can be granted.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  


Impaired vision

The service medical records reflect that the veteran's eyes 
were treated with Boric acid eye wash in 1943 due to 
complaints of burning.  In 1944, his conjunctivae were 
icteric during hospitalization for arsenic hepatitis.  The 
March 1946 report of physical examination on separation from 
service reflects that no eye abnormalities were noted and 
that the veteran's uncorrected visual acuity was 20/20 in 
both eyes.  The post service medical records are silent as 
regards a diagnosed eye disability.  

Arguendo, if the veteran is seeking service connection for 
refractive error, refractive error is not the type of disease 
or injury for which VA compensation benefits (i.e., 
entitlement to service connection) may be awarded.  See 
generally Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding 
that 38 C.F.R. § 3.303(c) (1999), as it pertains to 
[congenital or developmental defect], is a valid regulation).  
Thus, to the extent that the veteran may be seeking 
entitlement to service connection for refractive error 
claimed as impaired vision, the claim must be denied, because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Cacalda v. Brown, 9 Vet. App. 261, 265 (1996). 


Other considerations

A fundamental predicate for a well-grounded claim is that 
there must be medical evidence of a current disability.  In 
this case, the veteran has not presented evidence of 
diagnosed disabilities that are related to his period of 
military service, namely (1) residuals of pneumonia, (2) a 
diagnosed disorder of which constipation is a symptom or a 
clinical finding, and (3) a disorder of the eye that is not a 
congenital or developmental defect.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); Degmetich v. Brown, 104 F.3d 
1328, 1330-31 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Absent "proof of a present 
disability[,] there can be no valid claim").  Thus, these 
claims must be denied as not well-grounded.  

Since the veteran failed to submit evidence in support of 
plausible claims, the VA is under no duty to assist him in 
any further development of the claims.  See 38 U.S.C.A. § 
5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his applications for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  


II. Whether new and material evidence has been presented to 
reopen the claim for service connection for hepatitis claimed 
as yellow jaundice

The United States Court of Appeals for the Federal Circuit 
has held that the United States Court of Appeals for Veterans 
Claims erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed. Cir. 1998).  In Colvin, the Court 
adopted the following test with respect to the nature of the 
evidence which would constitute "material" evidence for 
purposes of reopening of a previously denied claim:  "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim on the merits."  See 
Colvin, 1 Vet. App. at 174.  In light of the holding in 
Hodge, the Board will analyze the evidence submitted in the 
instant case according to the standard articulated in 
38 C.F.R. § 3.156(a) (1999).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993). 

In March 1996, the veteran filed a claim of entitlement to 
service connection for yellow jaundice.  The RO denied that 
claim in June 1996 on the basis that the veteran evidence 
failed to establish any relationship between yellow jaundice 
and any disease or injury during military service.  The RO 
notified the veteran of the adverse decision with notice of 
his appellate rights.  In May 1997, the veteran amended his 
claim to include, inter alia, a claim for a stomach 
condition.  The veteran submitted service medical records in 
July 1997 that reflect treatment in service for hepatitis.  
The Board observes that prior to this time, the veteran had 
not submitted a notice of disagreement to the June 1996 
rating decision.  That decision became final in June 1996.  
Because the RO previously denied the veteran's claim for 
service connection of yellow jaundice in June 1996, and the 
veteran did not initiate an appeal by filing a notice of 
disagreement, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 
20.200, 20.302, the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claim 
for this benefit may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  At this juncture, the Board observes that despite the 
nomenclature then attributed to the claim by the RO in the 
1996 decision, the hepatitis, by any name, remains the same; 
and it is "inextricably intertwined" with the previous 
claim for service connection for yellow jaundice.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

In August 1997, the RO requested service medical records from 
the service department citing "possible fire related".  In 
December 1997, the RO reconsidered the claim based on a 
review of the service medical records and VA treatment 
records.  See 38 C.F.R. § 3.156(c) (1999).  The RO denied 
service connection for hepatitis on the basis that no 
permanent residual or chronic disability subject to service 
connection was shown by the service medical records or 
demonstrated by the evidence following service.  Thereafter, 
in July 1998, the RO found that the evidence submitted in 
connection with the current claim did not constitute new and 
material evidence because it essentially duplicated evidence, 
which was previously considered and was merely cumulative.  
The veteran perfected a timely appeal as to the July 1998 
rating decision in March 1999.  

Evidence before the rating Board in June 1996 is summarized 
as follows: 

Private medical records dated in 1988 and between September 
1995 and January 1996 reflect that the veteran underwent a 
left hernia repair in 1977 and a right inguinal hernia repair 
in 1988.  In 1995 and 1996, the veteran was evaluated for, 
inter alia, epigastric pain diagnosed as possible urethral 
polyp - non-gonococcal urethritis, as well as recurrent 
urinary tract infections, hypertension, and a prostate 
nodule.  

The Board notes that based upon the evidence on file at the 
time of the June 1996 rating decision, the veteran had not 
presented a well-grounded claim for service connection for 
hepatitis claimed as yellow jaundice, as the evidence failed 
to establish any relationship between yellow jaundice and any 
disease or injury during military service.  See 38 C.F.R. § 
3.303(b); Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Hensley (Burke) v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Therefore, the VA must review all of the evidence submitted 
since the last final disallowance, in this case, the RO's 
June 1996 rating decision, in order to determine whether the 
claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

Pertinent evidence associated with the claims folder 
subsequent to the June 1996 rating decision includes the 
following:  

The service medical records reflect that the veteran was 
hospitalized for three months in 1944 for arsenical hepatitis 
manifested by jaundice and icteric conjunctivae, decreased 
appetite, and discomfort in the upper left epigastric region 
that was tender to touch.  The veteran was discharged to duty 
in October 1944.  The March 1946 report of physical 
examination for separation reflects that the endocrine system 
was normal, that the abdominal wall and viscera were normal, 
and that the veteran had been hospitalized for jaundice.  

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen a previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. §  3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Elkins v. West, 12 Vet. App. 209 (1999).  
First, the Board must determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Elkins, supra; Manio v. 
Derwinski, 1 Vet. App. 140, 145-46 (1991).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.  

Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Evans v. Brown, 9 Vet. App. at 284; see also Hickson v. 
West, supra.  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the record now reflects 
competent medical evidence of a chronic disability related to 
the arsenical hepatitis in service.  

Evidence submitted since the last final disallowance of 
service connection when viewed alone or in conjunction with 
other evidence of record fails to demonstrate a permanent 
residual or chronic disability related to the hepatitis in 
military service.  Although the service medical records were 
considered new and material evidence in December 1997 to 
warrant reconsideration of the June 1996 rating decision, the 
Board stresses that the facts did not warrant a different 
disposition in December 1997.  Specifically, the service 
medical records do no more than demonstrate treatment for 
hepatitis in service that resolved apparently without 
residual as shown on the March 1946 separation examination.  
Further, the post service medical evidence is silent as 
regards hepatitis or present residuals thereof that may be 
related to the hepatitis in service.  The Board concludes 
that the evidence submitted since the December 1997 rating 
decision that affirmed the June 1996 denial of service 
connection for hepatitis does not bear directly or 
substantially upon the subject matter of whether the veteran 
presently has residuals of the arsenic hepatitis that was 
treated in service.  Thus, that evidence has no significant 
effect upon the facts previously considered.  As a matter of 
fact, in June 1998, the veteran submitted select copies of 
service medical records that the RO had previously 
considered.  That evidence is cumulative and redundant.  
Since the evidence is not "new" evidence within the meaning 
of 38 C.F.R. § 3.156(a), they do not provide a basis for 
reopening the claim of entitlement to service connection for 
residuals of hepatitis.  See Smith v. West, 12 Vet. App. 312, 
315 (1999) (holding that if new evidence had not been 
submitted, the veteran had not fulfilled the requirement for 
"new and material" evidence to reopen his claim for service 
connection).  Accordingly, this claim is not reopened.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
residuals of hepatitis.  See 38 U.S.C.A. § 5103(a) (West 
1991); Winters v. Gober, No. 99-7108, (Fed. Cir. July 26, 
2000); Graves v. Brown, 8 Vet. App. 522 (1996).  


ORDER

Service connection for pneumonia, constipation, and impaired 
vision is denied.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for hepatitis 
claimed as yellow jaundice.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 



